Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Juan Juan on 10/15/2021. 

	THE AFTER FINAL CLAIM SET FILED 9/29/2021 IS HEREBY ENTERED. 
IN THE CLAIMS dated 9/29/2021, the examiner has amended Claim 1 as follows:

1. A system for generating a variable flow of gaseous phase working fluid, comprising: 
a heat exchange tube arranged in a combustion chamber, said heat exchange tube having a first end receiving liquid phase working fluid and a second end from which gaseous phase working fluid leaves the heat exchange tube; 
a variable output heat source arranged to release a variable quantity of heat into said combustion chamber, said variable quantity of heat being a function of power applied to said variable output heat source, wherein said heat is absorbed by said liquid phase working fluid which transitions to a gaseous phase working fluid in said heat exchange tube; 
a variable flow rate source of liquid phase working fluid arranged to deliver liquid phase working fluid to the first end of said heat exchange tube, a flow rate of said variable flow rate source being a function of power applied to said variable flow rate source; 

a temperature sensor arranged to generate a temperature signal TEMP corresponding to the temperature of said gaseous phase working fluid in said gaseous phase working fluid pathway; 
a controller operatively connected to said variable output heat source, said variable flow rate source of working fluid and said temperature sensor, said controller executing a program, said program comprising: -2-Application Number: 16/680,119 Amendment Dated:September 29, 2021 Reply to Office Action of: August 4, 2021 
retrieving an initial set point from memory, said initial set point including an initial heat power level and an initial flow rate power level; 
applying said initial heat power level to said variable output heat source; 
applying said initial flow rate power level to said variable flow rate source; 
receiving said temperature signal TEMP; and 
calculating a correction factor and adjusting one of the power levels, wherein calculating the correction factor and adjusting one of the power levels comprises: 


	calculating a heat correction factor according to the formula Y * ΔT, where Y is a predetermined constant and ΔT is calculated according to T - TEMP, and adjusting the initial heat power level by an amount equal to the heat correction factor to provide an adjusted heat power level and operating said 
wherein said steps of operating said variable flow rate source and said variable output heat source, receiving said temperature signal TEMP, calculating the heat correction factor, and adjusting the initial heat power level,-3-Application Number: 16/680,119Amendment Dated:September 29, 2021 Reply to Office Action of: August 4, 2021are performed in a control loop running continuously until said TEMP stabilizes within a pre-determined range relative to said target temperature T for a pre-determined period of time. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claims 1, 6 and 15: The subject matter of Claims 1, 6 and 15 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 1/25/2021. Claims 1, 6 and 15, as amended, now overcome the 112(b) rejections previously set forth and are now in condition for allowance. Furthermore, the amendments made to Claim 1 (as presented above) make the limitations of Claim 1 mirror those of Claims 6 and 15 and prevent any double patenting issues between Claim 1 of the instant application and the claims of the allowed parent case (US 10,472,992). Thus, independent Claims 1, 6 and 15 and dependent claims 2-5, 7-14 and 16-20 are consequently allowed. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/18/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762